USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                              _________________________          No. 97-1080                              UNITED STATES OF AMERICA,                                      Appellee,                                         v.                                    WILLIAM CHEN,                                Defendant, Appellant.                              _________________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Richard G. Stearns, U.S. District Judge]                              _________________________                                       Before                                Selya, Circuit Judge,                            Hill,* Senior Circuit Judge,                             and Boudin, Circuit Judge.                              _________________________               Robert L. Sheketoff                                 , with whom                                              Sheketoff & Homan                                                              was on brief,          for appellant.                Kevin P. McGrath                              , Assistant United States Attorney, with whom          Donald                   K.                       Stern, United States Attorney, was on brief, for          appellee.                              _________________________                                   August 5, 1997                              _________________________          _______________          *Of the Eleventh Circuit, sitting by designation.                               Per                         Curiam. Having read the parties' briefs, listened          carefully to the arguments of distinguished counsel, perused the          trial transcript, and scrutinized the district court's charge to          the jury, we are persuaded that the instructions adequately covered          the gist of the defendant's requests. To be sure, the precise          tenor of jury instructions will vary from judge to judge, and the          instructions in this instance were not quite what the defendant          wanted in certain respects. Still, these discrepancies constituted          variations in shading only, and did not affect the substance of the          legal principles conveyed by the judge to the jurors. Indeed, the          charge as given was in some ways more favorable than that which the          defendant requested.                     We need go no further: it is axiomatic in this circuit,          as elsewhere, that the trial judge may put legal principles into          his or her own words, without any obligation to parrot language          that the defendant prefers, as long as the instructions as given          cover the substance of the applicable law in an even-handed manner.          See, e.g., United                             States v. DeStefano, 59 F.3d 1, 2-3 (1st Cir.          1995);                 United States                              v.                                  McGill, 953 F.2d 10, 12-13 (1st Cir. 1992);          United States v. Cintolo, 818 F.2d 980, 1004 (1st Cir. 1987).                    Affirmed.  See 1st Cir. R. 27.1.                                          3